Docket No. 105577.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



JERRI BLOUNT, Appellant, v. JOSEPH STROUD et al., Appellees.

                   Opinion filed January 23, 2009.



   CHIEF JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
   Justices Freeman, Thomas, Kilbride, Garman, Karmeier, and
Burke concurred in the judgment and opinion.



                              OPINION

     Plaintiff, Jerri Blount, appeals from a judgment of the appellate
court reversing a multimillion dollar judgment entered by the Cook
County circuit court following a jury trial on plaintiff’s federal and
state retaliation claims against defendant, Jovon Broadcasting
Corporation (Jovon). See 376 Ill. App. 3d 935. The principal issue on
appeal is whether the circuit court had subject matter jurisdiction over
plaintiff’s claims or, stated differently, whether plaintiff’s sole source
of redress was through the administrative procedures set forth in the
Illinois Human Rights Act (Act) (775 ILCS 5/1–101 (West 2000)).
     We hold that the circuit court had jurisdiction over plaintiff’s
claims. We therefore reverse the judgment of the appellate court and
remand to that court for further review.
                            BACKGROUND
    On February 23, 2001, plaintiff filed a multicount complaint
against Jovon and Joseph Stroud, Jovon’s owner and general
manager, alleging various claims arising out of plaintiff’s
employment and discharge by defendants. The complaint was
amended several times. Relevant here is plaintiff’s fifth amended
complaint. Of the several counts plaintiff pled, the present appeal
involves only counts III and V.
    In count III, styled a “retaliation” claim, plaintiff alleged that
defendants took adverse actions against her, including terminating her
employment, in violation of the federal Civil Rights Act of 1866 (42
U.S.C. §1981 (2000)). The gravamen of plaintiff’s federal claim is
that Stroud (an African-American) retaliated against plaintiff (also an
African-American) because plaintiff supported Bonnie Fouts (a
Caucasian coworker) in Fouts’ federal discrimination suit against
Jovon. According to the complaint, plaintiff witnessed some of the
offensive conduct of which Fouts complained, and advised Stroud
that she believed Fouts’ complaints were legitimate. She also
allegedly advised Stroud that she would testify truthfully in support
of Fouts, but that Stroud instructed plaintiff not to testify against him
in any proceeding involving Fouts’ claims or to otherwise aid Fouts.
According to the complaint, because plaintiff refused to yield,
defendants took adverse and retaliatory actions against her, including
threats and intimidation and, eventually, suspension and termination
of employment in October 2000. Although count III was directed
against both defendants, plaintiff later elected to proceed solely
against Jovon.
    In count V, plaintiff alleged a common law claim for retaliatory
discharge against Jovon. Plaintiff alleged:
            “It is the public policy of the State of Illinois that
        witnesses testify truthfully under oath, and in government
        proceedings. It is a violation of the public policy of the State
        of Illinois to interfere with the testimony of a witness before
        a Court of law or public body, or to attempt to compel a
        witness to testify untruthfully. Perjury is a criminal offense in
        the State of Illinois. 720 ILCS 5/32–2.”



                                  -2-
Plaintiff alleged that defendants discharged her, in part, because she
refused to commit perjury in Fouts’ discrimination proceedings, and
that such conduct violated Illinois public policy.
    Early on in the litigation, defendants maintained that plaintiff’s
retaliation claims were not properly before the circuit court.
Defendants’ arguments, first raised as affirmative defenses, were later
encompassed in a section 2–619.1 motion to dismiss. See 735 ILCS
5/2–619.1 (West 2002). In their dismissal motion, defendants argued
that the circuit court lacked jurisdiction to adjudicate plaintiff’s
retaliation claims. Defendants relied on section 8–111(C) of the Act,
which states: “Except as otherwise provided by law, no court of this
state shall have jurisdiction over the subject of an alleged civil rights
violation other than as set forth in this Act.” 775 ILCS 5/8–111(C)
(West 2000). Defendants argued that plaintiff’s federal and state
retaliation claims fell squarely within the prohibitions contained in
the Act (see 775 ILCS 5/6–101(A) (West 2000)), and that plaintiff
was therefore required to seek redress through the Act’s
administrative procedures. Defendants also argued that plaintiff’s
claims were “inextricably linked” to a civil rights violation, as set
forth in the Act, and that the Act thus preempted plaintiff’s claims.
The trial court rejected these arguments and the case eventually
proceeded to a jury trial on the fifth amended complaint.
    We find it unnecessary to recount the trial testimony because the
sufficiency of the evidence is not at issue. We do note, however, that
following the close of the evidence, the parties agreed that one
instruction encompassing both retaliation claims would be given to
the jury, rather than separate instructions on each of the two counts.
The instruction was intended to simplify matters for the jury. The jury
was instructed:
             “The plaintiff has asserted the following three claims
         against the defendants:
             One, retaliation and wrongful termination against
         defendant, Jovon, only[.]
                                   ***
             *** [P]laintiff alleges that she was terminated by
         defendant, Jovon, in whole or in part in retaliation for her
         protected activities, including her refusal to agree to commit

                                  -3-
         perjury and her support of Ms. Fouts’ claim of discrimination,
         and/or or [sic] opposing defendants’ treatment of Ms. Fouts.
             To succeed on this claim, plaintiff must prove by a
         preponderance of the evidence that her protected activity was
         a substantial motivating factor in defendant, Jovon’s, decision
         to terminate her employment.”
     The jury returned a verdict in favor of plaintiff on her retaliation
claims, awarding $257,350 in back pay, $25,000 for pain and
suffering, and $2,800,000 as punitive damages. The jury found in
favor of defendants on plaintiff’s other theories of recovery. The trial
court entered judgment on the jury verdict.
     Defendants filed a posttrial motion arguing, in relevant part, that
defendants were entitled to judgment notwithstanding the verdict on
plaintiff’s federal and state retaliation claims because the circuit court
lacked jurisdiction.1 Defendants essentially reargued their earlier
dismissal motion, maintaining that plaintiff’s sole recourse was
before the Department of Human Rights. Defendants did not
challenge the sufficiency of the evidence with respect to either
retaliation claim. While defendants’ posttrial motion was pending,
plaintiff filed a petition for attorney fees and expenses. Plaintiff
argued that as the prevailing party in her section 1981 claim, she was
entitled to fees and expenses pursuant to section 1988 (42 U.S.C.
§1988 (2000)). The trial court denied defendants’ posttrial motion
and granted plaintiff’s fee petition, awarding fees and costs in the
aggregate amount of $1,182,832.10. Defendants appealed.
     The appellate court reversed, holding that the Act “deprives
Illinois circuit courts of subject matter jurisdiction over all civil rights
claims, regardless of whether they are brought under state or federal
law.” 376 Ill. App. 3d at 949. Because the circuit court lacked
jurisdiction to entertain plaintiff’s retaliation claims, the appellate
court reversed the denial of defendants’ motion for judgment
notwithstanding the verdict as to those claims. 376 Ill. App. 3d at


    1
      Although the retaliation claims on which plaintiff prevailed were
directed solely against Jovon, both defendants pursued appeal, and the
parties have continually referred to “defendants,” in the plural, in their
briefs. For consistency, we will do the same.

                                    -4-
950. We allowed plaintiff’s petition for leave to appeal (see 210 Ill.
2d R. 315), and allowed the National Employment Lawyers
Association, the Employment Discrimination Project of the
University of Chicago Law School’s Edwin F. Mandel Legal Aid
Clinic, and the Illinois Trial Lawyers Association to file a joint brief
amicus curiae (see 210 Ill. 2d R. 345). Because this appeal presents
only issues of law, our review proceeds de novo. See In re A.H., 207
Ill. 2d 590, 593 (2003) (applying de novo standard to jurisdiction
issue); Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d
63, 89 (2002) (applying de novo standard to review of the denial of
a motion for judgment notwithstanding the verdict).

                               ANALYSIS
                     I. Illinois Human Rights Act
     The Act, adopted in 1979, is intended to secure for all individuals
in Illinois freedom from unlawful discrimination in connection with
employment, real estate transactions, access to financial credit, and
availability of public accommodations. Pub. Act 81–1216, eff. in part
December 6, 1979 (see Pub. Act 81–1216, §11–101); 775 ILCS
5/1–102(A) (West 2000). The Act consolidated what had been a
patchwork of antidiscrimination law in Illinois by repealing various
acts, but incorporating their “principal design, purpose or intent.”
Pub. Act 81–1216, §10–108 (repealing the Equal Opportunities for
the Handicapped Act (Ill. Rev. Stat. 1979, ch. 38, pars. 65–21 through
65–31), the Fair Employment Practices Act (Ill. Rev. Stat. 1979, ch.
48, pars. 851 through 867), the Illinois Fairness in Lending Act (Ill.
Rev. Stat. 1979, ch. 95, pars. 301 through 307), the Illinois Equal
Employment Opportunity Act (Ill. Rev. Stat. 1979, ch. 127, pars.
63b71 through 63b90), the act which created a Commission on
Human Relations (Ill. Rev. Stat. 1979, ch. 127, par. 214.1 through
214.5a), the act which prohibited age discrimination in employment
(Ill. Rev. Stat. 1979, ch. 48, pars. 881 through 887), the act which
prohibited conditions in leases excluding children (Ill. Rev. Stat.
1979, ch. 80, pars. 37, 38), and that part of the Criminal Code of 1961
which created the offense of a violation of civil rights (Ill. Rev. Stat.
1979, ch. 38, pars. 13–1 through 13–4)).



                                  -5-
    To accomplish its objective, the Act created the Department of
Human Rights and the Human Rights Commission. 775 ILCS
5/1–103(E), (H), 8–101(A) (West 2000). Generally, the Department
investigates “charges” brought by “aggrieved parties” claiming “civil
rights violations,” as defined in the Act. See 775 ILCS 5/1–103(B)
through (D), 7–101(B), 7A–102(C), 7B–102(C) (West 2000). The
Commission reviews Department decisions and adjudicates civil
rights “complaints.” 775 ILCS 5/1–103(F), 8–103, arts. 8A, 8B (West
2000). The statute, together with the Department’s and Commission’s
rules and regulations, establish comprehensive administrative
procedures governing the disposition of alleged civil rights violations.
See 775 ILCS 5/arts. 7A, 7B, 8A, 8B (West 2000); 56 Ill. Adm. Code
§2520.10 et seq.; 56 Ill. Adm. Code §5300.10 et seq.
    At the time the complaint in the present case was filed, the Act,
with one exception not relevant here, did not expressly authorize
private suits.2 In fact, the Act expressly limited the court’s
jurisdiction. 775 ILCS 5/8–111(C) (West 2000). Section 8–111(C)
states: “Except as otherwise provided by law, no court of this state
shall have jurisdiction over the subject of an alleged civil rights
violation other than as set forth in this Act.” 775 ILCS 5/8–111(C)
(West 2000).
    Among the civil rights violations identified in the Act is one for
“retaliation.” 775 ILCS 5/6–101(A) (West 2000). Pursuant to section
6–101, it is a civil rights violation for a person to:
            “Retaliate against a person because he or she has opposed
        that which he or she reasonably and in good faith believes to
        be unlawful discrimination, sexual harassment in employment
        or sexual harassment in higher education, discrimination
        based on citizenship status in employment, or because he or
        she has made a charge, filed a complaint, testified, assisted, or




  2
    The sole exception is found in article 8B of the Act. Where a charge of
discrimination in a real estate transaction results in the filing of a complaint
with the Commission, the Act provides that a party “may elect to have the
claims asserted in that complaint decided in a civil action in a circuit court
of Illinois.” 775 ILCS 5/8B–102(A) (West 2000).

                                      -6-
        participated in an investigation, proceeding, or hearing under
        this Act[.]” 775 ILCS 5/6–101(A) (West 2000).
    The parties’ dispute whether, in light of sections 8–111 and
6–101, the circuit court had jurisdiction over plaintiff’s common law
retaliatory discharge claim and her federal section 1981 retaliation
claim. We consider each claim in turn.

            II. Common Law Retaliatory Discharge Claim
     Plaintiff’s common law claim was based on the allegations that
defendants terminated her employment in retaliation for her refusal
to commit perjury in the Fouts’ case, and that defendants’ conduct
violated Illinois public policy. Our analysis of whether the circuit
court had jurisdiction over this claim is guided by this court’s
decisions in Geise v. Phoenix Co. of Chicago, Inc., 159 Ill. 2d 507
(1994), and Maksimovic v. Tsogalis, 177 Ill. 2d 511 (1997).
     In Geise, the plaintiff brought a common law tort action against
her former employer for the negligent hiring and retention of its
national sales manager. Plaintiff alleged that the manager had
sexually harassed her, then caused her to be fired from her job when
she reported his misconduct to the company. The parties agreed that
if the plaintiff’s common law action was construed as seeking redress
for a “civil rights violation” within the meaning of the Act, the circuit
court lacked jurisdiction to consider it. Although the conduct to which
the plaintiff claimed she was subjected fell within the Act’s definition
of sexual harassment (Ill. Rev. Stat. 1989, ch. 68, par. 2–101(E)(3)),
the plaintiff maintained that the manager’s sexual harassment was
separate and distinct from her tort claims. The tort claims, she argued,
were predicated on independent policy considerations and could not
be construed as alleging a civil rights violation under the Act, so as
to trigger the Act’s jurisdictional bar. We rejected this argument. We
held that the concept of sexual harassment is “inextricably linked” to
plaintiff’s claims of negligent hiring and negligent retention. Geise,
159 Ill. 2d at 516-17. “Absent the allegations of sexual harassment,”
the plaintiff “would have no independent basis for imposing
liability”on the company. Geise, 159 Ill. 2d at 516-17.
     In Maksimovic, as in the Geise case, we considered whether the
plaintiff’s common law tort claims against her employer were

                                  -7-
inextricably linked with claims of sexual harassment so as to divest
the circuit court of jurisdiction under section 8–111(C) of the Act.
The plaintiff, who worked as a waitress, quit her job after her
employer allegedly made repeated sexual advances toward her. The
employer allegedly ordered her to perform oral sex, touched her
inappropriately, attempted to kiss her, and confined her to a walk-in
cooler where he made sexual advances. The plaintiff filed a sexual
harassment complaint with the Human Rights Commission, and
several months later, filed a civil suit in the circuit court alleging
assault, battery, and false imprisonment. The circuit court determined
that it lacked subject matter jurisdiction because the plaintiff’s tort
claims were in the nature of sexual harassment and granted the
employer’s summary judgment motion. The appellate court, relying
on Geise, affirmed. Maksimovic v. Tsogalis, 282 Ill. App. 3d 576, 586
(1996). This court reversed, stating that the appellate court’s reading
of Geise was “overly broad.” Maksimovic, 177 Ill. 2d at 516. We
explained:
         “Although the plaintiff in Geise dressed her claims as
         ‘negligent hiring’ and ‘negligent retention,’ the allegations of
         negligence on the part of the employer were premised on the
         allegation that the employer hired and retained a manager who
         engaged in sexual harassment. Geise, 159 Ill. 2d at 518.
         Absent the Act’s prohibition of sexual harassment, the
         employer’s hiring and retention of an employee whose
         conduct created a hostile work environment would not have
         been an actionable tort. That is to say, in Geise the Act
         furnished the legal duty that the defendant was alleged to have
         breached. *** The rule from Geise is not that the Act
         precludes the circuit court from exercising jurisdiction over
         all tort claims related to sexual harassment. Rather, whether
         the circuit court may exercise jurisdiction over a tort claim
         depends upon whether the tort claim is inextricably linked to
         a civil rights violation such that there is no independent basis
         for the action apart from the Act itself.” (Emphasis in
         original.) Maksimovic, 177 Ill. 2d at 516-17.
    We held that under the standard of Geise, the plaintiff’s claims of
assault, battery, and false imprisonment were not inextricably linked
to her claim of sexual harassment. The plaintiff alleged sufficient

                                  -8-
facts to establish the elements of these long-recognized torts, without
reference to the legal duties created by the Act. Thus, the circuit court
could exercise jurisdiction over the plaintiff’s tort claims.
Maksimovic, 177 Ill. 2d at 517. Although we acknowledged the policy
preference in favor of consolidating litigation, we concluded that the
legislature must have been aware of the potential for duplicative
litigation when it adopted the Act. Maksimovic, 177 Ill. 2d at 517 n.2.
Thus, the plaintiff’s filing of a complaint with the Commission did
not adversely affect the circuit court’s jurisdiction.
     Finally, we explained that our holding in Maksimovic, like our
holding in Geise, was based on the language of the Act. Maksimovic,
177 Ill. 2d at 517-18. A legislative intent to abrogate the common law
must be clearly expressed. A plain reading of the Act reveals no
legislative intent to abolish all common law torts factually related to
sexual harassment. Maksimovic, 177 Ill. 2d at 518. Moreover, because
an action to redress a civil rights violation has a purpose distinct from
a common law tort action, we concluded that the exclusive
jurisdiction provision in the Act “was intended to promote the
efficient and uniform processing of state civil rights claims–not
common law tort claims.” (Emphasis in original.) Maksimovic, 177
Ill. 2d at 518.
     Applying the standard of Geise and Maksimovic to the present
case, we hold that the circuit court had subject matter jurisdiction
over plaintiff’s common law retaliatory discharge claim.
     The tort of retaliatory discharge was first recognized by this court
in 1978, one year prior to the legislature’s adoption of the Act. Kelsay
v. Motorola, Inc., 74 Ill. 2d 172 (1978). “The tort is an exception to
the general rule that an ‘at-will’ employment is terminable at any time
for any or no cause.” Palmateer v. International Harvester Co., 85 Ill.
2d 124, 128 (1981). To establish a retaliatory discharge claim, the
plaintiff must plead and prove that she was “(1) discharged; (2) in
retaliation for her activities; and (3) that the discharge violates a clear
mandate of public policy.” Hinthorn v. Roland’s of Bloomington,
Inc., 119 Ill. 2d 526, 529 (1988). Plaintiff here alleged that she was
discharged because she refused to commit perjury in the Fouts’ case,
in violation of the public policy of this state embodied in the statute
which criminalizes perjury. See 720 ILCS 5/32–2 (West 2000)
(establishing and defining the offense of perjury, a Class 3 felony).

                                   -9-
This court has recognized that actions for retaliatory discharge have
been allowed where the employee was discharged for refusing to
violate a statute, including a statute which makes the commission of
perjury unlawful. Palmateer, 85 Ill. 2d at 130, citing Petermann v.
International Brotherhood of Teamsters Local 396, 174 Cal. App. 2d
184, 344 P.2d 25 (1959). Accord Northeast Health Management, Inc.
v. Cotton, 56 S.W. 3d 440 (Ky. App. 2001); Sides v. Duke University,
74 N.C. App. 331, 328 S.E.2d 818 (1985), overruled on other
grounds by Kurtzman v. Applied Analytical Industries, Inc., 347 N.C.
329, 493 S.E.2d 420 (1997).
    Like the plaintiff in Maksimovic, plaintiff here established a basis
for imposing liability on defendants independent of the Act, i.e.,
without reference to the legal duties created by the Act. See
Maksimovic, 177 Ill. 2d at 517. Thus, it cannot be said that plaintiff’s
retaliatory discharge claim is “inextricably linked” to a civil rights
violation, and the jurisdictional bar of section 8–111 is not triggered.
We recognize that plaintiff’s allegation that she was discharged in
retaliation for her refusal to commit perjury in the Fouts’ case could
be construed as retaliation for opposing unlawful discrimination–a
violation of the Act’s retaliation provision. See 775 ILCS 5/6–101
(West 2000). Unlike the plaintiff in Geise, however, plaintiff need not
and does not rely upon the public policy embodied in the Act to
satisfy the elements of her common law tort claim.
    Our holding in the present case, as in Maksimovic, rests on the
language of the Act. The statutory provision at issue here–section
8–111–provides an exclusive remedy for state “civil rights
violations,” as defined in the Act, but makes no mention of common
law tort actions. “A legislative intent to abrogate the common law
must be clearly and plainly expressed.” Maksimovic, 177 Ill. 2d at
518. Nothing in the Act indicates an intent to abolish all common law
torts factually related to incidents of retaliation. Accordingly, we
conclude that plaintiff’s claim for retaliatory discharge was properly
before the circuit court.
    Corluka v. Bridgford Foods of Illinois, Inc., 284 Ill. App. 3d 190
(1996), cited by defendants, does not support a different result.
Corluka involved a civil complaint alleging, among other things,
retaliatory discharge. The plaintiff claimed that after reporting a
supervisor’s sexual harassment of other employees, the plaintiff was

                                 -10-
demoted and later discharged. The appellate court upheld the
dismissal of the retaliatory discharge count, holding it was preempted
by the Act. Corluka, 284 Ill. App. 3d at 193-94, citing 775 ILCS
5/8–111 (West 1994). Although Corluka did not consider whether,
under the standard in Geise, the plaintiff’s claim was “inextricably
linked” to a civil rights violation, its holding is consistent with Geise.
In both cases, the Act furnished the legal duty on which the plaintiff
relied. That is, absent the Act’s prohibition of sexual harassment, the
employer’s conduct in both Geise and Corluka would not have been
actionable. Thus, the plaintiff’s retaliatory discharge claim in Corluka
was inextricably linked to a civil rights violation. Here, however, as
already stated, plaintiff has an independent basis for her retaliatory
discharge claim–the state’s public policy against perjury, embodied
in the state’s criminal code. See 720 ILCS 5/32–2 (West 2000).
     The appellate court reached a contrary conclusion based, in part,
on its determination that the evidence adduced at trial does not
support plaintiff’s allegation that she refused to commit perjury. 376
Ill. App. 3d at 943-44. Defendants, however, never challenged the
sufficiency of the evidence in their posttrial motion. Even if
defendants had challenged the sufficiency of the evidence, the
reviewing court’s determination of that issue is irrelevant to the
separate issue of the circuit court’s jurisdiction over plaintiff’s
retaliatory discharge claim. “[S]ubject matter jurisdiction does not
depend upon the ultimate outcome of the suit. A party may bring
unsuccessful as well as successful suits in the circuit court.” Belleville
Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 340-
41 (2002). Thus, a court’s jurisdiction does not depend upon the
proofs at trial. Rather, the court’s jurisdiction is dependent upon
whether the plaintiff’s case, as framed by the complaint or petition,
presents a justiciable matter. Belleville Toyota, 199 Ill. 2d at 334.
Plaintiff here successfully invoked the jurisdiction of the circuit court.
Whether plaintiff later proved her case is beside the point.
     For similar reasons we reject defendants’ argument that the
manner in which the jury was instructed impacts the court’s subject
matter jurisdiction. See 376 Ill. App. 3d at 942. Defendants maintain
that the single retaliation instruction given to the jury demonstrates
that plaintiff’s retaliatory discharge claim “went far beyond a claim
solely involving her alleged refusal to commit perjury,” thus bringing

                                  -11-
the claim within the coverage of section 6–101 and triggering the
jurisdictional bar of section 8–111. A fair reading of count V of the
complaint, however, reveals that plaintiff’s retaliatory discharge claim
is not as broad as defendants suggest. Count V clearly identified the
public policy on which plaintiff relied, citing the perjury statute. See
720 ILCS 5/32–2 (West 2000). The essence of count V is that
plaintiff was fired because she refused to perjure herself in the Fouts’
case.
    Assuming the jury instructions on plaintiff’s retaliation claims
were less than perfect, any error in instructing the jury is simply
that–a trial error. The jury instructions–like the proofs at trial–do not
somehow divest the circuit court of the subject matter jurisdiction it
earlier acquired. See In re M.W., No. 104519, slip op. at 11 (January
23, 2009) (“Error or irregularity in a proceeding, while it may require
reversal of the court’s judgment on appeal, does not oust subject
matter jurisdiction once it is acquired”).
    Plaintiff’s claim for retaliatory discharge was properly before the
circuit court.

                       III. Section 1981 Claim
    Section 1981 provides that “[a]ll persons within the jurisdiction
of the United States shall have the same right in every State and
Territory to make and enforce contracts *** as is enjoyed by white
citizens.” 42 U.S.C. §1981(a) (2000). “[T]he term ‘make and enforce
contracts’ includes the making, performance, modification, and
termination of contracts, and the enjoyment of all benefits, privileges,
terms, and conditions of the contractual relationship.” 42 U.S.C.
§1981(b) (2000).
    The reach of section 1981 was disputed in the trial and appellate
courts, with defendants arguing that section 1981 does not include a
prohibition against retaliation for opposing discrimination. The
appellate court did not decide the issue, but noted that the majority of
the federal courts of appeal have concluded that section 1981
“provides an avenue of recourse for individuals who have suffered
retaliation for advocating the rights of those protected under section
1981.” 376 Ill. App. 3d at 945. The United States Supreme Court has
since held that section 1981 encompasses a complaint of retaliation

                                  -12-
against a person who has complained about a violation of another
person’s contract-related right. CBOCS West, Inc. v. Humphries, 553
U.S. ___, ___, 170 L. Ed. 2d 864, 869, 128 S. Ct. 1951, 1954 (2008).
Plaintiff’s allegation that defendants retaliated against her for her
support of coworker Bonnie Fouts’ federal discrimination suit fits
within the Supreme Court’s holding. Thus, any question as to whether
plaintiff properly pled a section 1981 claim has been resolved, and we
turn to the question of the circuit court’s subject matter jurisdiction
over that claim.
    Defendants argue that this court need not consider the jurisdiction
issue because plaintiff did not submit a section 1981 claim to the jury
and plaintiff never received a judgment under section 1981. We
disagree.
    The record clearly demonstrates that throughout this litigation
plaintiff pursued both a common law retaliatory discharge claim and
a section 1981 retaliation claim, and that defendants understood that
to be the case. Indeed, defendants argued in their posttrial motion:
“Plaintiff pursued two theories at trial to support her retaliation claim.
Plaintiff claimed that Defendant violated 42 U.S.C. §1981 and also
claimed that Defendant violated Illinois common law.” According to
defendants, “neither theory should have been presented to the jury.”
Defendants now maintain, however, that the single retaliation
instruction given to the jury demonstrates that plaintiff’s section 1981
claim was not submitted to the jury. See 376 Ill. App. 3d at 942.
Assuming, arguendo, that the single retaliation instruction blurred the
line between plaintiff’s state and federal claims, as already discussed,
a court’s subject matter jurisdiction is not dependent upon the
correctness of the jury instructions.
    As to defendants’ contention that plaintiff did not obtain a
judgment under section 1981, that contention, even if true, is not
determinative of whether the court had subject matter jurisdiction.
See Belleville Toyota, 199 Ill. 2d at 340-41 (“subject matter
jurisdiction does not depend upon the ultimate outcome of the suit”).
Further, a review of the record demonstrates that plaintiff did obtain
a judgment under section 1981.
    The verdict form indicates that the jury answered affirmatively the
following query: “Did Plaintiff Blount prove her claim against
Defendant Jovon that her protected activity was a motivating factor

                                  -13-
in defendants’ termination of her employment?” The jury awarded
damages, and the trial court entered judgment on the jury verdict on
the amounts set forth in the verdict form. The trial court later awarded
plaintiff her attorney fees. As plaintiff notes, the trial court could only
make an award of attorney fees if plaintiff was a “prevailing party” in
her section 1981 action. See 42 U.S.C. §1988(b) (2000) (allowing the
“prevailing party” in a section 1981 action a reasonable attorney fee).
In its order and memorandum opinion granting plaintiff’s fee petition,
the trial court expressly rejected the argument defendants raise here,
stating: “Plaintiff did obtain a judgment under [section] 1981. The
jury verdict was returned which awarded Plaintiff damages for her
retaliation claims.” We attach no particular significance to the fact
that the final order entered on the jury verdict and the fee petition
does not expressly refer to section 1981, instead referring generally
to plaintiff’s “claims of retaliation.” Nothing in the record indicates
that the trial court intended to retreat from its unequivocal earlier
ruling that “[p]laintiff did obtain a judgment under [section] 1981.”
     We now turn to the substantive issue before us: Did the circuit
court have subject matter jurisdiction over plaintiff’s federal claim,
or was plaintiff required to litigate her federal claim in the
administrative forum provided by the Act?
     Plaintiff argues that only those civil rights violations specifically
enumerated in the Act are subject to the Act’s administrative
procedures, and that the federal civil rights violation she alleged is
outside the Act. See 775 ILCS 5/1–103(D) (West 2000) (defining
“civil rights violation”). Therefore, argues plaintiff, the court had
subject matter jurisdiction over her section 1981 claim. Defendants
respond that our appellate court, in cases spanning over two decades,
has held that Illinois courts lack subject matter jurisdiction over civil
rights claims brought under both state and federal law, and that such
claims are subject to the administrative procedures set forth in the
Act. See Cahoon v. Alton Packaging Corp., 148 Ill. App. 3d 480, 483
(1986); Faulkner-King v. Wicks, 226 Ill. App. 3d 962, 970-71 (1992);
Cooper v. Illinois State University, 331 Ill. App. 3d 1094, 1100
(2002); Brewer v. Board of Trustees of the University of Illinois, 339
Ill. App. 3d 1074, 1083 (2003); Meehan v. Illinois Power Co., 347 Ill.
App. 3d 761, 763-68 (2004).


                                   -14-
     In Cahoon, the plaintiff filed an action against his former
employer for damages and reinstatement under the federal Age
Discrimination in Employment Act of 1967 (ADEA) (29 U.S.C. §621
et seq. (1982)). Based on the language of section 8–111(C), and its
earlier decision in Mein v. Masonite Corp., 124 Ill. App. 3d 617
(1984), aff’d, 109 Ill. 2d 1 (1985), the appellate court held that an
Illinois court must dismiss an ADEA case unless state administrative
remedies have been exhausted. Cahoon, 148 Ill. App. 3d at 482.
According to the appellate court, a federal civil rights claim is not
entitled to “preferential treatment” and “must be prosecuted under the
same procedure applicable to a State civil rights claim,” i.e., through
the administrative procedures set forth in the Act. Cahoon, 148 Ill.
App. 3d at 483.
     In Faulkner-King, the plaintiff filed a complaint against the
University of Illinois’ board of trustees and various individuals
alleging, inter alia, several gender-based claims under the federal
constitution (U.S. Const., amend. XIV) and federal civil rights
legislation (42 U.S.C. §§ 1983, 1985, 1986 (1988)). The circuit court
concluded that, under section 8–111(C) of the Act, it lacked subject
matter jurisdiction over plaintiff’s federal claims. Faulkner-King, 226
Ill. App. 3d at 963-64. On appeal, the plaintiff argued that circuit
courts have concurrent jurisdiction over a claim premised on a federal
civil rights statute and that state courts are thus obligated to hear such
claims. The appellate court disagreed, noting that the plaintiff’s
argument was similar to one rejected by the appellate court in
Cahoon. Faulkner-King, 226 Ill. App. 3d at 971. The appellate court
also concluded that the Act is the exclusive source of a remedy for an
employment-discrimination claim. Faulkner-King, 226 Ill. App. 3d
at 971. Although the appellate court provided no supporting citation,
its conclusion was clearly based on its earlier discussion of Mein,
where the appellate court stated, “the Illinois Supreme Court has
spoken definitively on the issue concluding the Act was intended to
be the exclusive remedy for handling claims of employment
discrimination.” Faulkner-King, 226 Ill. App. 3d at 967, citing Mein,
109 Ill. 2d at 7.
     In the Cooper case, the plaintiff filed an action against his former
employer, Illinois State University, and various individuals, alleging
that defendants violated the ADEA and Title VII of the Civil Rights

                                  -15-
Act of 1964 (42 U.C.S. §§ 2000e through 2000e–17 (1994)). The
appellate court affirmed the circuit court’s dismissal of the plaintiff’s
complaint. Cooper, 331 Ill. App. 3d at 1100. The appellate court
stated that “Illinois courts have consistently held that by enacting
section 8–111(C), the legislature specifically provided that trial courts
do not have jurisdiction to hear independent actions for civil rights
violations.” Cooper, 331 Ill. App. 3d at 1098. The appellate court
cited several cases in support, among them this court’s decision in
Mein. Cooper, 331 Ill. App. 3d at 1098. The appellate court adhered
to Faulkner-King and Cahoon and held that “in Illinois, the Act is the
exclusive source of a remedy for employment-discrimination claims.”
Cooper, 331 Ill. App. 3d at 1100.
     In Brewer, the plaintiff filed an action against the University of
Illinois and various individuals, alleging violations of Titles VI and
VII of the Civil Rights Act of 1964 (42 U.S.C. §§2000d through
2000d–4, 2000e through 2000e–17 (2000)), section 1983 (42 U.S. C.
§1983 (2000)), the Americans with Disabilities Act of 1990 (42
U.S.C. §§12111 through 12117 (2000)), and the equal protection
clause (U.S. Const., amend. XIV). Generally, the plaintiff claimed he
was discriminated against based on his race and his learning
disability. The plaintiff also alleged that the defendants retaliated
against him because he had complained of their discrimination. The
appellate court held that “Illinois courts have no jurisdiction over
plaintiff’s claims, regardless of whether he couches them in a state
statute or federal statute, because they are ‘inextricably linked’ to
alleged civil rights violations.” Brewer, 339 Ill. App. 3d at 1083,
citing Maksimovic, 177 Ill. 2d at 514. The appellate court also quoted
favorably from the Faulker-King opinion: “ ‘Congress can utilize
[s]tate courts to enforce [f]ederal rights, but it must do so subject to
all conditions which the [s]tate court imposes on other litigants.’ ”
Brewer, 339 Ill. App. 3d at 1083, quoting Faulkner-King, 226 Ill.
App. 3d at 970.
     In Meehan, the plaintiff filed a complaint alleging that Illinois
Power Company violated the ADEA by discharging him because of
his age. The appellate court reviewed Cahoon and Faulkner-King and
determined that they were correctly decided. Meehan, 347 Ill. App.
3d at 765-68. Thus, the circuit court had no jurisdiction over
plaintiff’s federal claim. Meehan, 347 Ill. App. 3d at 768. The

                                  -16-
appellate court stated that all cases of age discrimination, whether
based on federal or state law, are barred from Illinois circuit courts.
Meehan, 347 Ill. App. 3d at 767. “Thus, federal claims of age
discrimination are treated identically to state claims of age
discrimination.” Meehan, 347 Ill. App. 3d at 767. Finally, the
appellate court, citing to the Mein opinion, stated that the Act was
intended to prevent direct access to the courts for redress of civil
rights violations, and that permitting federal claims to be brought in
state court would subvert this purpose. Meehan, 347 Ill. App. 3d at
768, citing Mein, 109 Ill. 2d at 7.
    Plaintiff disagrees with the appellate court’s expansive reading of
section 8–111(C), arguing that Cahoon and its progeny have
misconstrued and misapplied this court’s holding in Mein.
    In Mein the plaintiff filed a complaint against his former
employer, alleging that he was wrongfully discharged on account of
his age. We affirmed the dismissal of the plaintiff’s complaint. Mein,
109 Ill. 2d at 7-8. We noted that the public policy on which plaintiff
relied in bringing his civil suit is contained in the Act (see Ill. Rev.
Stat. 1983, ch. 68, par. 1–102(A)), and that the Act contains
comprehensive procedures to investigate and adjudicate alleged
violations of this public policy. Mein, 109 Ill. 2d at 5. Considering the
language and legislative history of the Act we concluded:
             “The legislature has specifically provided through section
         8–111[ ] *** that courts have no jurisdiction to hear
         independent actions for civil rights violations. It is clear that
         the legislature intended the Act, with its comprehensive
         scheme of remedies and administrative procedures, to be the
         exclusive source for redress of alleged human rights
         violations.” Mein, 109 Ill. 2d at 7.
    Notwithstanding the broad language in the Mein opinion, the
precedential scope of our decision is limited to the facts that were
before us. See People v. Palmer, 104 Ill. 2d 340, 345-46 (1984). Mein
did not involve a civil rights claim under federal law. Thus, we agree
with plaintiff that, to the extent Cahoon and subsequent cases have
relied on Mein to hold that Illinois circuit courts have no subject
matter jurisdiction over civil rights claims brought under federal law,
their reliance is misplaced.


                                  -17-
     Defendants counter that the legislature, through its silence, has
acquiesced in the appellate court’s interpretation of the Act’s
jurisdiction provision. Defendants note that although the legislature
amended the Act in 2007 to provide complainants, in certain
circumstances, the option of pursuing their civil rights claims in the
circuit court, the legislature made no provision for state court
jurisdiction over federal claims. See Pub. Act 95–243, eff. January 1,
2008 (amending, inter alia, sections 7A–102 and 8–111).
     “Where the legislature chooses not to amend a statute after a
judicial construction, it will be presumed that it has acquiesced in the
court’s statement of the legislative intent.” Miller v. Lockett, 98 Ill. 2d
478, 483 (1983). “This presumption, however, is merely a
jurisprudential principle; it is not a rule of law.” People v. Perry, 224
Ill. 2d 312, 331 (2007). Thus, although the legislature’s failure to
amend a statute after a judicial interpretation is suggestive of
legislative agreement, it is not conclusive. People v. Foster, 99 Ill. 2d
48, 55 (1983). Further, where the meaning of the statute is
unambiguous, we will give little weight to the fact that the legislature
did not amend the statute after appellate opinions interpreting the
same. Perry, 224 Ill. 2d at 331-32; see also 2B N. Singer, Sutherland
on Statutory Construction §49.04 (6th rev. ed. 2000)
(“contemporaneous or practical interpretation will not be permitted
to control the meaning of the plain and unambiguous terms of a
statute”). We conclude that such is the case here. The appellate
court’s holding in Cahoon and its progeny is contrary to the clear
language of the Act, and the presumption of legislative acquiescence
does not apply.
     Cahoon held that the plaintiff’s federal civil rights claim under
the ADEA “must be prosecuted under the same procedure applicable
to a State civil rights claim,” i.e., through the administrative
procedures set forth in the Act. Cahoon, 148 Ill. App. 3d at 483.
Implicit in this holding, and similar holdings in other appellate court
opinions, is that the Act authorizes the Department of Human Rights
and the Human Rights Commission to administer, or at least resolve
claims filed under, the ADEA or other relevant federal acts, here the
Civil Rights Act of 1866 (42 U.S.C. §1981). Nothing in the language
of the Act, however, authorizes the Department or Commission to do
so.

                                   -18-
     The term “civil rights violation,” as used in the Act, has a
particular and limited meaning:
            “ ‘Civil rights violation’ includes and shall be limited to
        only those specific acts set forth in Sections 2–102, 2–103,
        2–105, 3–102, 3–103, 3–104, 3–104.1, 3–105, 4–102, 4–103,
        5–102, 5A–102 and 6–101 of this Act.” (Emphasis added.)
        775 ILCS 5/1–103(D) (West 2000).3
This definition makes plain that a “civil rights violation,” for
purposes of the Act, is limited to civil rights violations arising under
the enumerated sections of the Act, and does not include a civil rights
violation as defined by, or arising under, federal law. Accordingly, the
administrative procedures contained in the Act, which govern the
filing and disposition of alleged “civil rights violations,” are
applicable only to civil rights violations under the Act.
     Even if the facts giving rise to a civil rights violation, as defined
by the Act, could also give rise to a civil right violation as defined by
federal law, the administrative procedures in place and the authority
of the Department and Commission apply only to the former
violation, not the latter violation. In short, the Department and
Commission administer the Act–not federal law–and their authority
can extend no further. Any claim of a civil rights violation brought
before the Department or Commission must be examined through the


    3
      The sections of the Act referenced in the definition of “civil rights
violation” cover discrimination in employment (section 2–102);
discrimination in employment based on arrest record (section 2–103);
public contractors (section 2–105); discrimination in real estate transactions
(section 3–102); blockbusting (section 3–103); refusal to sell or rent
because a person has a guide, hearing or support dog (section 3–104.1);
restrictive covenants based on race, color, religion, or national origin
(section 3–105); discriminatory loan practices (section 4–102);
discriminatory credit card offers (section 4–103); discrimination in public
accommodations (section 5–102); civil rights violations in higher education
(section 5A–102); and additional civil rights violations, including
retaliation (section 6–101). Though section 3–104 is also included in the
statutory definition, the legislature repealed that section. See Pub. Act
86–910, §2, eff. September 11, 1989.


                                    -19-
lens of our state law. Thus, a party, like plaintiff here, who wishes to
pursue her rights and remedies under federal law may not do so
before the Department or Commission, as these administrative
entities have no statutory authority to entertain federal claims. See
Vuagniaux v. Department of Professional Regulation, 208 Ill. 2d 173,
186 (2003) (administrative agency possesses only those powers
granted by the legislature; any action must be authorized by the
statute under which the agency was created); Villegas v. Board of
Fire & Police Commissioners, 167 Ill. 2d 108, 126 (1995) (“an
administrative body lacks inherent or common law authority to
exercise jurisdiction not conferred upon it by legislative enactment”);
Homefinders, Inc. v. City of Evanston, 65 Ill. 2d 115, 129 (1976)
(“administrative bodies have only such powers as are conferred upon
them by statute or ordinance”).
    Though our conclusion concerning the limits of the Department’s
and Commission’s authority rests on the language of the Act, we note
that it is also consistent with Supreme Court precedent recognizing
the divergence in the objectives of state administrative procedures for
resolving employment discrimination suits and a federal cause of
action to vindicate rights under the Reconstruction-Era Civil Rights
Acts (42 U.S.C. §1981 et seq.). “The goals of the federal statutes are
compensation of persons whose civil rights have been violated, and
prevention of the abuse of state power.” Burnett v. Grattan, 468 U.S.
42, 53, 82 L. Ed. 2d 36, 47, 104 S. Ct. 2924, 2931 (1984). In contrast,
the goals of the state administrative procedure “is the prompt
identification and resolution of employment disputes. The
administrative scheme, including a short statute of limitations,
encourages conciliation and private settlement through the agency’s
intervention in live disputes.” Burnett, 468 U.S. at 54, 82 L. Ed. 2d
at 47, 104 S. Ct. at 2932. Although the Court’s observations were
made with reference to a Maryland discrimination statute, they could
just as easily refer to the Illinois Act.
    Having concluded that plaintiff here could not pursue her section
1981 claim in the Act’s administrative forum, the question remains:
Could plaintiff pursue her section 1981 claim in the circuit court? We
answer this question in the affirmative.
    Circuit courts are courts of general jurisdiction (Steinbrecher v.
Steinbrecher, 197 Ill. 2d 514, 524 n.3 (2001), citing Ill. Const. 1970,

                                 -20-
art. VI, §9), and are presumptively competent to adjudicate claims
arising under the laws of the United States (Yellow Freight System,
Inc. v. Donnelly, 494 U.S. 820, 823, 108 L. Ed. 2d 834, 839, 110 S.
Ct. 1566, 1568 (1990). While states “have great latitude to establish
the structure and jurisdiction of their own courts” (Howlett v. Rose,
496 U.S. 356, 372, 110 L. Ed. 2d 332, 351, 110 S. Ct. 2430, 2441
(1990)), section 8–111 of the Act does not demonstrate an intent by
the legislature to divest the circuit courts of jurisdiction over claims
filed pursuant to section 1981.
     Section 8–111, titled “Court Proceedings,” first identifies two
instances requiring judicial involvement. Under subsection (A), a
complainant or respondent may petition for “judicial review,” in the
appellate court, of any final order entered under the Act. 775 ILCS
5/8–111(A)(1) (West 2000). Under subsection (B), the Department or
an aggrieved party may seek “judicial enforcement” of a Commission
order through the filing of a complaint in the circuit court. 775 ILCS
5/8–111(B) (West 2000). Subsection (C) then sets forth a
“Limitation” on a state court’s jurisdiction:
             “Except as otherwise provided by law, no court of this
         state shall have jurisdiction over the subject of an alleged civil
         rights violation other than as set forth in this Act.” 775 ILCS
         5/8–111(C) (West 2000).
     As already discussed, the term “civil rights violation,” as used in
the Act, has a particular meaning. “ ‘Civil rights violation’ includes
and shall be limited to only those acts sets forth” in certain
enumerated sections of the Act. 775 ILCS 5/1–103(D) (West 2000).
“[U]nless the context requires otherwise,” this statutory definition
controls. 775 ILCS 5/1–103 (West 2000). Nothing in section 8–111,
or article 8 as a whole, indicates that the context requires a departure
from the statutory definition. Thus, the limitation on the jurisdiction
of state courts “over the subject of an alleged civil rights violation”
is itself limited by the statutory definition of “civil rights violation.”
In other words, the limitation on the court’s jurisdiction applies only
to civil rights violations defined by and arising under the Act. The
jurisdictional limitation does not apply to civil rights violations
defined by and arising under federal law, as those violations are
outside the scope of the Act.


                                   -21-
    Because the holding in Cahoon and subsequent cases is contrary
to the clear language of section 8–111, we do not deem the
legislature’s purported silence following these decisions as
acquiescence in the appellate court’s construction of the Act. See
Perry, 224 Ill. 2d at 331-32. Accordingly, section 8–111 did not
prohibit the circuit court from exercising jurisdiction over plaintiff’s
section 1981 claim. Plaintiff could properly pursue her rights and
remedies under federal law in the circuit court.
    In light of our holding, we need not address plaintiff’s argument
that subjecting her section 1981 claim to the Act’s administrative
procedures would impermissibly burden a federal right. See Felder
v. Casey, 487 U.S. 131, 101 L. Ed. 2d 123, 108 S. Ct. 2302 (1988)
(where the Court held that Wisconsin’s notice-of-claim statute, which
required notice to governmental agencies before suit could be brought
against them, did not apply to the plaintiff’s section 1983 action
against a municipality and certain of its police officers, because the
statute stood as an obstacle to the purpose and effect of section 1983
and was thus preempted). Similarly, we need not consider defendants’
counterargument that plaintiff forfeited review of this issue for failure
to provide notice to the Attorney General (see 210 Ill. 2d R. 19), or
that the Act’s administrative procedures are neutral rules that are not
preempted by section 1981 (see Johnson v. Fankell, 520 U.S. 911,
138 L. Ed. 2d 108, 117 S. Ct. 1800 (1997) (where the Court
distinguished Felder and held that an Idaho appellate rule limiting
interlocutory appeals applies to the denial of qualified immunity in a
section 1983 claim brought in state court)).

                            CONCLUSION
    For the reasons stated, we reverse the judgment of the appellate
court reversing the trial court’s denial of defendants’ motion for
judgment notwithstanding the verdict. Because the appellate court
disposed of the appeal solely on the basis of the trial court’s
jurisdiction, it never considered defendants’ other claims of error. See
376 Ill. App. 3d at 936-37. Accordingly, we remand this matter to the
appellate court to consider those claims.

                                              Reversed and remanded.

                                  -22-
-23-